Citation Nr: 1823552	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO. 14-34 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date than July 5, 2012, for the increased rating of bilateral hearing loss from zero percent to 40 percent.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970, including in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida. 


REMAND

A February 2008 rating decision granted service connection for bilateral hearing loss, assigning a noncompensable rating effective April 4, 2007. The Veteran did not appeal this decision and it became final. On July 5, 2012, the RO received the Veteran's claim for an increased rating for bilateral hearing loss. Next to the Veteran's signature is a typed date of November 10, 2011, and the back of the form contains a date stamp from the RO Mailroom, showing the document was received by VA on July 5, 2012.

The RO issued a rating decision in July 2012 that increased the Veteran's service-connected bilateral hearing loss rating from zero percent to 40 percent, effective July 5, 2012. The Veteran submitted a timely notice of disagreement only with the effective date of this rating. The Veteran contends that he is entitled to an effective date earlier than July 5, 2012 for the grant of a 40 percent rating for bilateral hearing loss.

The effective date of a rating and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. The effective date of an increase in disability compensation shall be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if a claim was received within one year from such date; otherwise, the effective date shall be the date of receipt of claim. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(o) (2017). When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application. Hazan v. Gober, 10 Vet. App. 511 (1997). 

VA treatment records dated in the year prior to July 5, 2012, show the Veteran had multiple audiology appointments, including on December 12, 2011. At that visit, he "was seen today for audio evaluation" including puretone conduction testing showing "mild to severe degree high frequency sensorineural hearing loss" in the right ear and "moderate to severe degree low-frequency mixed hearing loss" in the left ear. The treatment record directed: "View Audiogram(s) in CPRS 'Audiogram Display' in 'Tools' menu (Form 10-2364)." The audiologist recommended, "Patient is good candidate for upgrade hearing aid amplification as indicated by reported adverse effects of communication difficulty on quality of life."

The missing audiogram(s) may show that it is factually ascertainable that an increase in disability occurred within one year before July 5, 2012. These records must be obtained through CPRS and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

Obtain all available records contained in VA CPRS dated from July 5, 2011 through July 4, 2012, including any audiograms dated in December 2011, viewable at CPRS "Audiogram Display" in "Tools" menu (Form 10-2364). If the requested records are not available, the Veteran should be notified and given the opportunity to provide them himself.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


